

117 HR 88 IH: Build up Illegal Line Defenses with Assets Lawfully Lifted Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 88IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Duncan (for himself, Mr. Norman, Mr. Budd, Mr. LaMalfa, Mr. Gaetz, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 524(c) of title 18, United States Code, to use lawfully forfeited drug seizures to increase border security.1.Short titleThis Act may be cited as the Build up Illegal Line Defenses with Assets Lawfully Lifted Act of 2021.2.Reservation of portion of forfeits in the Department of Justice Civil Asset Forfeiture Fund for building a physical barrier or advanced technology to prevent illegal entry over our southern borderSection 524(c) of title 28, United States Code, is amended—(1)in paragraph (1), by inserting , except as provided in paragraph (12), before be available to the Attorney General; and(2)by adding at the end the following:(12)(A)Not later than on December 1 of each year, the Attorney General shall report to Congress the total of any funds in the Fund as of October 1 which are derived from Mexican cartels.(B)The Attorney General shall conduct an ongoing study with a view to deriving more funds than have historically been the case for the Fund from Mexican cartels. The Attorney General shall report from time to time to Congress any suggestions found through the study. The first such report shall be transmitted not later than 180 days after the date of the enactment of this paragraph.(C)An amount equal to 50 percent of the total reported under subsection (a) shall be made available without fiscal year limitation to install additional physical barriers and roads (including the removal of obstacles to detection of illegal entrants) in the vicinity of the United States border to deter illegal crossings in areas of high illegal entry into the United States..3.Limitation on release of propertySection 983(f)(8) of title 18, United States Code, is amended—(1)by striking or at the end of subparagraph (C);(2)by striking the period at the end of subparagraph (D) and inserting ; or; and(3)by adding at the end the following:(E)is currency or contraband likely to belong to or used in support of a foreign, illegal trafficking organization..